Citation Nr: 1133711	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain with early degenerative joint disease, hereafter referred to as a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision review officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The Veteran was afforded a hearing before the Board in January 2011.  A transcript has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 20 percent for his service-connected lumbosacral strain, with degenerative joint disease.  

The Veteran was most recently afforded a VA contract examination in October 2009.  At his January 2011 hearing, the Veteran explained that his back disability had worsened since his previous examination.  Specifically, the Veteran expressed his concern that his range of motion had decreased.  In light of the Veteran's credible contentions the Board finds it appropriate to afford the Veteran another VA examination to assist in appropriately rating the current extent of his service-connected low back disability.  

In addition, such examination should specifically address the Veteran's complaints of fecal incontinence and erectile dysfunction, as well as radiating pain down his left lower extremity as potential neurologic manifestations of his service-connected low back disability.  The examiner should also specifically address the additional functional limitations on motion according to the Deluca criteria.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Furthermore, while on remand, outstanding treatment records should be obtained and associated with the claims folder.  At his October 2009 VA examination, the Veteran specifically referenced recent periods of prescribed bed rest, according to Dr. Jenkins and Dr. Banks, for his low back disorder, and as such these treatment records should be obtained.  Also, VA treatment records since January 2005 should be obtained, especially as they pertain to a low back disability.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).  The Veteran, however, is put on notice that because his medical records are private, and VA may not obtain them without his express written consent, his cooperation is required for this development to be afforded him.  In the alternative, the Veteran has the right to obtain such records and submit them to VA directly. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records since January 2005, especially those pertaining to the Veteran's low back disability, and associate them with the claims folder. 

2.  With the Veteran's cooperation as necessary, obtain any outstanding private treatment records, especially those from Dr. Jenkins and Dr. Banks who prescribed bed rest for his low back disability, and associate them with the claims folder.

3.  Then, the RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and degree of severity of his service-connected lumbar strain with degenerative disc disease, also referred to as a low back disability.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies, to include X-rays and electromyographic and nerve conduction velocity studies, as appropriate, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should identify the existence, and frequency or extent, as appropriate, of any and all orthopedic and neurological symptoms associated with the Veteran's low back disability.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should discuss the effect of the Veteran's low back condition on his employability.

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a report.  The examiner should specifically address the Veteran's complaints of fecal incontinence, erectile dysfunction, and radiculopathy to the left lower extremity as it pertains to his low back disability.  

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

